Exhibit 10.1

ELEVENTH AMENDMENT

TO

EMPLOYMENT AGREEMENT

This Eleventh Amendment to Employment Agreement is made and entered into on this
1st day of January, 2010, by and between WATSCO, INC., a Florida corporation
(hereinafter called the “Company”), and ALBERT H. NAHMAD (hereinafter called the
“Employee”).

RECITALS

WHEREAS, the Company and the Employee entered into an Employment Agreement
effective as of January 31, 1996 (the “Employment Agreement”) pursuant to which
the Employee renders certain services to the Company; and

WHEREAS, the Compensation Committee of the Company’s Board of Directors amended
the Employment Agreement effective as of January 1, 2001, January 1,
2002, January 1, 2003, January 1, 2004, January 1, 2005, January 1,
2006, January 1, 2007, January 1, 2008, December 10, 2008 and January 1, 2009;
and

WHEREAS, the Compensation Committee of the Company’s Board of Directors has set
the targets for the performance based compensation payable by the Company to the
Employee for the year 2010; and

WHEREAS, the Company and the Employee now desire to amend the Employment
Agreement and Exhibit A-1 to the Employment Agreement to specify the performance
based compensation amount payable by the Company to the Employee for the
calendar year 2010.

NOW, THEREFORE, in consideration of the mutual promises and covenants set forth
in this Eleventh Amendment, and other good and valuable consideration, the
parties to this Eleventh Amendment agree as follows:

1. All capitalized terms in this Eleventh Amendment shall have the same meaning
as in the Employment Agreement, unless otherwise specified.

2. The Employment Agreement is hereby amended by replacing “Exhibit A-1 — 2009
Performance Goals and Performance Based Compensation” with the attached “Exhibit
A-1 — 2010 Performance Goals and Performance Based Compensation” thereto.

3. All other terms and conditions of the Employment Agreement shall remain the
same.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have caused this Eleventh Amendment to be duly
executed effective as of the day and year first above written.

 

COMPANY: WATSCO, INC. By:  

/s/ Barry S. Logan

  Barry S. Logan, Senior Vice President EMPLOYEE:

/s/ Albert H. Nahmad

Albert H. Nahmad



--------------------------------------------------------------------------------

EXHIBIT A-1

2010 Performance Goals and Performance Based Compensation

 

I.

 

Formula

   A.   Earnings Per Share    Performance          Based
Compensation  Amount  

For each $.01 increase

   $ 65,250

B.

 

Increase in Common Stock Price

     (i) If the closing price of a share of Common Stock on 12/31/10 does not
exceed $48.98    $ 0   (ii) If the closing price of a share of Common Stock on
12/31/10 exceeds $48.98 but does not equal or exceed $56.33, for each $0.01
increase in per share price of a share of Common Stock above $48.98    $ 1,200  
(iii) If the closing price of a share of Common Stock on 12/31/10 equals or
exceeds $56.33, for each $0.01 increase in per share price of a share of Common
Stock above $48.98    $ 1,800

II.

  Method of Payment      The Performance Based Compensation determined for 2010
under the formula in Section I (the “Performance Based Compensation Amount”)
shall be paid in the form of the Company’s grant of a number of shares of Class
B Common Stock of the Company (the “Shares”) equal to the amount determined by
dividing (x) two times the Performance Based Compensation Amount by (y) the
closing price for the Class B Common Stock of the Company on the NYSE Amex
Exchange as of the close of trading on December 31, 2010. The value of any
fractional shares shall be paid in cash. The Compensation Committee may, in its
sole discretion, exercise negative discretion to reduce the Performance Based
Compensation Amount by any amount and instead pay the amount by which the
Performance Based Compensation Amount has been reduced in cash on a 1 for 1
basis, rather than converting that amount into Shares on a 2 for 1 basis as
described above. The restrictions on the Shares shall lapse on the first to
occur of (i) October 15, 2018 (ii) termination of the Executive’s employment
with the Company by reason of Executive’s disability or death, (iii) the
Executive’s termination of employment with the Company for Good Reason; (iv) the
Company’s termination of Executive’s employment without Cause, or (v) the
occurrence of a Change in Control of the Company (“Good Reason”, “Cause”, and
“Change in Control” to be defined in a manner consistent with the most recent
grant of Restricted Stock by the Company to the Executive).

III.

  2001 Amended and Restated Incentive Compensation Plan      The performance
based award and method of payment specified above (the “Award”) were made by the
Compensation Committee in accordance with Section 8 of the Company’s 2001
Amended and Restated Incentive Compensation Plan (the “Incentive Plan”) and are
subject to the limitations contained in Section 5 of the Incentive Plan. The
Award is intended to qualify as “performance based compensation” under
Section 162(m) of the Internal Revenue Code.

 

Dated:   Effective as of January 1, 2010    

/s/ Paul Manley

      Paul Manley, Chairman       Compensation Committee       Acknowledged and
Accepted:      

/s/ Albert H. Nahmad

      Albert H. Nahmad